Exhibit 10.4
 
AMENDMENT  TO EMPLOYMENT AGREEMENTS
 
This agreement is an amendment (this "Amendment ") to those certain employment agreements between Algae Dynamics Corp. (formerly known as Converted Carbon Technologies Corp.) (the "Company") dated as of March 28, 2014 (the "Employment Agreements"), and each of Richard Rusiniak, Paul Ramsay, and Ross Eastley (individually, an "Executive" and collectively, the "Executives").
 
BACKGROUND
 
1. The Executives devote substantially full time to the business of the Company
and in anticipation of significant funding the Company entered into the
Employment Agreements providing for salary and benefits commensurate with their
level of responsibility for the Company.
 
2. The anticipated funding for the Company has been substantially delayed and
the Company has been unable to make the payments contemplated by the Employment
Agreements ..
 
3. The Executives are also significant shareholders in the Company and in the
best interest of the Company they desire to forgo any accrued but unpaid salary
and benefits to the date of this Amendment and to provide for future salaries in
accordance with this Amendment and the schedule hereto.
 
AGREEMENT
 
The parties hereto, intending to be legally bound hereby, agree as follows:
 
1. Forgiveness of Accrued Salary. The Executives hereby forgive any salary
from the commencement of the Employment Agreements through to the date of this
Amendment. Any salary actually paid to the Executives from the date of the
Employment Agreements  to the    date of this Amendment shall be deducted from
the shareholder loan balance owed to such Executive.
 
2. Future Salary. The Executives shall be paid future salaries based  upon the
Company's  success in Raising Future Capital (as defined in the next sentence)
according to the attached Schedule A. For the purposes of this Amendment,
"Raising Future Capital" or "Future Raises of Capital" includes all sources of
funds raised, including without limitation capital raised, grants received,
revenue recorded, debt raised, and assets sold. In accordance with such
Schedule, no salary shall be paid until the first month the Future Raises of
Capital of $100,000. Thereafter, the Executives shall be paid collectively the
amount set forth in such Schedule based upon the cumulative amounts of Future
Raises of Capital from the date of this Amendment. For illustration purposes
only, if the Company achieves Future Raises of Capital of $100,000 in July 2015,
$500,000 in August 2015 and $1 million in September 2015, the total salary to be
paid to the Executives would be $3,250 in July 2015, $16,250 in August 2015, and
$32,500 in September 2015. The amounts set forth herein reflect the collective
amount to be paid to the Executives and until such time as the cumulative
amounts raised by the Company provide for payment in full of the amounts to be
paid under the Employment Agreements the salary paid by the Company shall be
divided among the Executives as they shall  determine.
 
 
1

--------------------------------------------------------------------------------

 
 
3. Change of Control.  For the purposes of Section 16 of each of the Employment
 Agreements, the Monthly Base Salary shall be the amount prescribed by the
Employment Agreements without giving effect to the salary reduction provided in
this Amendment.
 
4. Termination of this Amendment. This Amendment shall be of no further force or
effect upon the Company raising from outside investors the cumulative amount of
$1 .5 million.
 
5.  Currency. References in this Amendment to "dollar" or "$" refer to the
Canadian dollar.
 
6.  Effect of this Amendment. Except as expressly provided herein the Employment
Agreements shall remain in full force and effect.


INWITNESS WHEREOF, the parties have executed this Amendment as of the second day
of June, 2015.
 
ALGAE DYNAMICS  CORP.
 
By:                            
Blair Mullin, Director
 
By:                            
Paul Ramsay
 
By:                            
Richard Rusiniak
 
By:                            
Ross Eastley


 
2

--------------------------------------------------------------------------------

 
 
Schedule A
 
 
Salary Implementation Schedule for Amended Employment Contracts with Richard
Rusiniak Paul Ramsay  and Ross Eastley
 

  Cumulative Funds Raised1   Monthly Salary % to be Paid   Multiplied By  
Senior Management - 100% Monthly Commitment   Equals   Based on Funds Raised -
Monthly Salary Commitment
1.)
$100,000
 
10.0%
 
x
 
$32,500
 
=
 
$3,250
2.)
$175,000
 
15.0%
 
x
 
$32,500
 
=
 
$4,875
3.)
$250,000
 
25.0%
 
x
 
$32,500
 
=
 
$8,125
4.)
$375,000
 
37.5%
 
x
 
$32,500
 
=
 
$12,188
5.)
$500,000
 
50.0%
 
x
 
$32,500
 
=
 
$16,250
6.)
$750,000
 
62.5%
 
x
 
$32,500
 
=
 
$20,313
7.)
$1,000,000
 
75.0%
 
x
 
$32,500
 
=
 
$24,375
8.)
$1,250,000
 
87.5%
 
x
 
$32,500
 
=
 
$28,438
9.)
$1,500,000
 
100.0%
 
x
 
$32,500
 
=
 
$32,500


Note: 1- Cumulative Funds Raised (Raising Future Capital or
Future Raises of Capital includes all sources of funds raised, including without
limitation capital
raised, grants received, revenue recorded, debt raised, and assets sold.







3

--------------------------------------------------------------------------------